159 S.E.2d 316 (1968)
273 N.C. 135
STATE
v.
George Volney McCALL, Jr.
No. 5.
Supreme Court of North Carolina.
February 28, 1968.
Atty. Gen. T. W. Bruton and Deputy Atty. Gen. Harry W. McGalliard for the State.
Millar & Alley, Waynesville, for defendant.
PER CURIAM.
Defendant contends that the sentence imposed constitutes cruel and unusual punishment within the prohibitions of Article I, Section 14 of the Constitution of North Carolina.
The sentence imposed does not exceed the maximum prescribed by the applicable statute, so as to violate defendant's constitutional rights. State v. LePard, 270 N.C. 157, 153 S.E.2d 875; G.S. § 148-45. Neither does the additional loss of the "good time" support defendant's contention.

*317 "* * * The prison rules and regulations respecting rewards and privileges for good conduct ("good time") are strictly administrative and not judicial. G.S. 148-13. The legislature has authorized the State Prison Commission to promulgate, publish, enforce and apply such rules. G.S. 148-11. Whether a prisoner shall benefit thereby depends on his own conduct. The giving or withholding of the rewards and privileges under these rules is not a matter with which the courts are authorized to deal." State v. Garris, 265 N.C. 711, 144 S.E.2d 901.
Affirmed.
HUSKINS, J., took no part in the consideration or decision of this case.